Opinion by
Mr. Justice Mestbezat,
The assignments of error relate to the rulings of the court below on offers of testimony. The learned judge who presided *24at the trial was so clearly right that little, if anything, need be said in vindication of his rulings.
The offer of testimony embraced in the first assignment was to prove the value of the capital stock of the turnpike company, what it was appraised at by the officers of the company who made returns thereof to the state and the market value of the company’s entire property. The turnpike constructed and in use by the company at the time this part of it was taken by the defendant, was about twenty-three miles in length. The part of the turnpike proposed to be taken under the proceedings instituted by the county of Berks is about 2,200 feet in length, and extends from the boundary line of the city of Reading to the Friedensburg road. The character and productiveness of the other parts of the road, not having been shown, we are unable to see what assistance the testimony here offered would have given the jury in ascertaining the value of the very small proportion of the entire road proposed to be condemned. Its admission could not have aidecUthe jury in determining the value of the property taken, but might, and doubtless, would have misled them in the consideration of the case. The offer, therefore, embraced in this assignment was properly excluded.
The testimony offered and included in the second assignment was property rejected. The condemnation proceedings of the East Reading Electric Railway Company against the Perkiomen and Reading Turnpike Road were in evidence and considered by the jury. They showed clearly that the electric railway company had the right to construct “ a track or tracks” on the turnpike, and hence the jury could not have been misled in this respect. They also showed the rights acquired by the electric railway company on the turnpike and thus the jury was enabled to determine any depreciation in the value of the plaintiff’s road by reason of the construction of the electric railway upon it. Any arrangement or agreement between the two companies as to the amount or terms of compensation for the occupation of the turnpike by the railway company is of no consequence to the defendant here, and irrelevant and immaterial in this issue. Under the instructions of the court the jury considered the incumbrance of the railway on the turnpike, and gave the defendant the benefit of it in ascertaining the damages due the plaintiff.
*25The alleged error in refusing to admit in evidence the act of assembly of April 12, 1851, embraced in the third assignment, is without any merit. The statute was not retroactive and in the absence of any evidence showing that the tollgate was erected subsequent to its passage, the offer was properly rejected.
The fourth and fifth assignments are in direct violation of the rules of this court, and will not be considered.
The assignments of error are overruled and the judgment is affirmed.